Petitioner seeks his discharge on habeas corpus from imprisonment in the county jail of Solano County, alleging that his imprisonment is illegal and without any authority of law. The return to the writ shows that on June 4, 1923, an affidavit was made before the police judge of the city of Vallejo by one W. O. Watson charging that "on June 4th, 1923, James Warren Watson had been for a period of several weeks last past, and then and there is a person who from the inordinate use of alcoholic liquor and the influence thereof is irresponsible in his acts and insane therefrom." [1] Petitioner contends that this allegation is wholly insufficient to comply with the requirements of either section 2185c of the Political Code as the basis for an examination justified under that section or under section 2168 of the Political Code. The claim of petitioner is clearly supported by the decision of the supreme court in the case of Henley v. Superior Court, 162 Cal. 239
[121 P. 921]. No specific acts and doings of the petitioner are alleged which would tend to support the conclusion of the maker of the affidavit that petitioner had lost the power of self-control through inordinate drinking of intoxicating liquors nor of acts tending to show him to be dangerous to be at large by reason of insanity.
The petitioner is discharged.
Burnett, J., and Finch, P. J., concurred. *Page 426